Exhibit 23.1 Consent of Moore & Associates, Chartered MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Affordable Green Homes International, Inc., of our report dated May 8, 2007 on our audit of the financial statements of Affordable Green Homes International, Inc. as of March 31, 2007, and the related statements of operations, stockholders’ equity and cash flows for the year ended March 31, 2007 and since inception on October 10, 2006 through March 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las
